Exhibit 10.3.9.4

 

WESTAFF, INC.
NOTICE OF GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Westaff, Inc. (the “Corporation”):

 

 

Optionee:

Patricia M. Newman

 

 

 

 

Grant Date:

April 7, 2005

 

 

 

 

Vesting Commencement Date:

April 7, 2006

 

 

 

 

Exercise Price:

$3.22 per share

 

 

 

 

Number of Option Shares:

155,275 shares

 

 

 

 

Expiration Date:

April 7, 2015

 

 

 

 

Type of Options:

Incentive Stock Option

 

 

 

 

Exercise Schedule:

The Option shall vest in accordance with the following schedule. In no event
shall

 

the Option become exercisable for any additional Option Shares after Optionee’s
cessation of Service.

 

DATE

 

VESTED OPTION SHARES

 

April 7, 2006 (Vesting Commencement Date)

 

31,055

 

April 7, 2007

 

31,055

 

April 7, 2008

 

31,055

 

April 7, 2009

 

31,055

 

April 7, 2010

 

31,055

 

 

Notwithstanding the foregoing vesting schedule, the Options shall become fully
vested and exercisable if Optionee is terminated without Cause within one year
of the effective date of a “Change in Control,” a “Corporate Transaction,” or a
“Hostile Take-Over” as such terms are defined in the Plan, whichever event shall
first occur while Optionee is employed the Corporation and notwithstanding any
assumption, substitution or replacement of such grants in connection with such
event.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Westaff, Inc. 1996 Stock Option/Stock Issuance
Plan (the “Plan”).  Optionee further agrees to be bound by the terms of the Plan
and the terms of the Option as set forth in the Stock Option Agreement attached
hereto as Exhibit A.

 

--------------------------------------------------------------------------------


 

Optionee hereby acknowledges receipt of a copy of the official prospectus for
the Plan and a copy of the Plan in the forms attached hereto as Exhibit B.

 

No Employment or Service Contract.  Nothing in this Notice or in the attached
Stock Option Agreement or in the Plan shall confer upon Optionee any right to
continue in Service for any period of specific duration of interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s Service at any time
for any reason, with or without cause.

 

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice, the Plan or in the attached Stock Option
Agreement.

 

April 7, 2005

 

 

 

WESTAFF, INC.

 

 

 

 

 

By:

/s/ W. Robert Stover

 

 

Name:

W. Robert Stover

 

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

 

 /s/ Patricia M. Newman

 

 

 Patricia M. Newman

 

 

 

 

Address:

115 Samuel Court
Clayton, CA 94517

 

--------------------------------------------------------------------------------


 

WESTAFF, INC.

NOTICE OF GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Westaff, Inc. (the “Corporation”):

 

 

Optionee:

Patricia M. Newman

 

 

 

 

Grant Date:

April 7, 2005

 

 

 

 

Vesting Commencement Date:

April 7, 2006

 

 

 

 

Exercise Price:

$3.22 per share

 

 

 

 

Number of Option Shares:

44,725

 

 

 

 

Expiration Date:

April 7, 2015

 

 

 

 

Type of Option:

Non-Statutory Stock Option

 

 

 

 

Exercise Schedule:

The Option shall vest in accordance with the following schedule. In no event
shall

 

the Option become exercisable for any additional Option Shares after Optionee’s
cessation of Service.

 

DATE

 

VESTED OPTION SHARES

 

April 7, 2006 (Vesting Commencement Date)

 

8,945

 

April 7, 2007

 

8,945

 

April 7, 2008

 

8,945

 

April 7, 2009

 

8,945

 

April 7, 2010

 

8,945

 

 

Notwithstanding the foregoing vesting schedule, the Options shall become fully
vested and exercisable if Optionee is terminated without Cause within one year
of the effective date of a “Change in Control,” a “Corporate Transaction,” or a
“Hostile Take-Over” as such terms are defined in the Plan, whichever event shall
first occur while Optionee is employed the Corporation and notwithstanding any
assumption, substitution or replacement of such grants in connection with such
event.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Westaff, Inc. 1996 Stock Option/Stock Issuance
Plan (the “Plan”). Optionee further agrees to be bound by the terms of the Plan
and the terms of the Option as set forth in the Stock Option Agreement attached
hereto as Exhibit A.

 

--------------------------------------------------------------------------------


 

Optionee hereby acknowledges receipt of a copy of the official prospectus for
the Plan in the form attached hereto as Exhibit B.  A copy of the Plan is
available upon request made to the Corporate Secretary at the Corporation’s
principal offices.

 

No Employment or Service Contract.  Nothing in this Notice or in the attached
Stock Option Agreement or in the Plan shall confer upon Optionee any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s Service at any time
for any reason, with or without cause.

 

Definitions.  All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

 

Dated as of April 7, 2005

 

 

WESTAFF, INC.

 

 

 

 

 

By:

/s/ W. Robert Stover

 

 

Name:  W. Robert Stover

 

 

Title:  Chairman of the Board

 

 

 

 

 

 

 

 

/s/ Patricia M. Newman

 

 

Patricia M. Newman

 

 

 

 

Address:

115 Samuel Court

 

 

Clayton, CA 94517

 

--------------------------------------------------------------------------------